UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7889



JEFFERY D. LANCASTER,

                                            Petitioner - Appellant,

          versus


BONNIE BOYETTE,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-633-5-BO)


Submitted:   June 26, 2006                 Decided:   August 3, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffery D. Lancaster, Appellant Pro Se.     Sandra Wallace-Smith,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jeffery D. Lancaster seeks to appeal the district court’s

orders denying as untimely his 28 U.S.C. § 2254 (2000) petition and

denying his motion under Fed. R. Civ. P. 52, his motion under Fed.

R. Civ. P. 59, and his motion for a certificate of appealability.

These orders are not appealable unless a circuit justice or judge

issues a certificate of appealability.        28 U.S.C. § 2253(c)(1)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”        28

U.S.C. § 2253(c)(2) (2000).   A prisoner satisfies this standard by

demonstrating   that   reasonable   jurists   would   find   that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.     Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).     We have

independently reviewed the record and conclude that Lancaster has

not made the requisite showing. Accordingly, we deny a certificate

of appealability and dismiss the appeal.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             DISMISSED


                               - 2 -